The petition for hearing in Bank is denied. Upon further examination of the record, we think, however, that it does not sustain the statement in the opinion hereinbefore given, that "the issue as to whether plaintiff was discharged in May becomes immaterial, in view of the reduced verdict, which limited recovery to commissions earned prior to May"; but there was sufficient evidence to *Page 68 
warrant a submission to the jury of the question whether or not the respondent was discharged in May, upon which question they found that there had not been such discharge.
Beatty, C.J., dissented.